DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 5,8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi to (US20180287757)

Regarding claims 5, 8 Onggosanusi teaches terminal comprising: a processor that identifies a resource for a Channel State Information-Reference Signal (CSI-RS);([0170] discloses the UE decodes the DCI, the UE can proceed by receiving and measuring the CSI-RS (step 1003) wherein the CSI-RS is received in a same downlink slot as the DCI) ) and a transmitter that transmits a Sounding Reference Signal (SRS) ([0008] discloses transmitting the SRS. The SRS corresponds to a higher-layer configured SRS resource and a number of configured SRS resources is more than one)  by using a precoder based on the resource that was last transmitted([0170] discloses The configured NZP CSI-RS resource is measured to calculate the precoder used for the SRS, which is later transmitted (step 1004).Regarding claim 9, Onggosanusi teaches base station comprising: a transmitter that transmits a Channel State Information-Reference Signal (CSI-RS) to a terminal;( [00176] discloses The BS then proceeds with transmitting the configuration information, the DCI via a downlink (DL) channel, and the CSI-RS to UE-k (step 1102). The CSI-RS is transmitted in a same downlink slot as the DCI and corresponds to a higher-layer configured non-zero-power (NZP) CSI-RS resource)  and a receiver that receives a Sounding Reference Signal (SRS) transmitted from the terminal ([0008] discloses transmitting the SRS. The SRS corresponds to a higher-layer configured SRS resource and a number of configured SRS resources is more than one) by using a precoder based on a resource of the CSI-RS that was last transmitted([0170] discloses The configured NZP CSI-RS resource is measured to calculate the precoder used for the SRS, which is later transmitted (step 1004).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi to (US20180287757) in view of Kim to (US20190165846)

Regarding claim 6, Onggosanusi does not explicitly teach wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot


 ([[0466] discloses valid CSI-RS locations for CSI reference resource and channel measurement when n.sub.CQI.sub._.sub.ref=.left brkt-bot.Z/N.sub.symb.sup.slot.right brkt-bot..) wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot ([00471] discloses nCQI_ref is the smallest value greater than or equal to .left brkt-bot.Z/N.sub.symb.sup.slot.right brkt-bot., such that slot n-nCQI_ref corresponds to a valid downlink slot)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Onggosanusi include wherein the resource is defined by a slot "n-n.sub.ref," and wherein: "n" is a reference timing, and "n.sub.ref" is a minimum value greater than or equal to a threshold, such that the slot "n-n.sub.ref" corresponds to a valid downlink slot, as suggested by Kim. This modification would benefit the system as a design choice. 
Regarding claim 7, the combination of Onggosanusi and Kim teaches wherein information regarding the threshold is notified to the terminal by higher layer signaling (Kim [0236] Discloses periodicity and a slot offset of the periodic CSI reporting may be configured by RRC and refer to CSI-ReportConfig IE).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461